FILED
                             NOT FOR PUBLICATION                            JAN 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RYAN BONNEAU,                                       No. 11-35807

               Petitioner - Appellant,              D.C. No. 3:10-cv-00653-PK

  v.
                                                    MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Federal prisoner Ryan Bonneau appeals pro se from the district court’s

judgment on his 28 U.S.C. § 2241 habeas petition. We vacate and remand with

instructions to dismiss for lack of jurisdiction.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bonneau’s petition challenges the Bureau of Prisons’ (“BOP”) calculation of

good time credits for sentences he has already served. In particular, he argues the

BOP should have aggregated two of his earlier sentences and awarded him an

additional 52 days of good time credit. Bonneau also argues that he is entitled to

53 days of good time credit because, while he was serving an earlier sentence, the

BOP transferred him out of a Residential Drug Treatment Program in violation of

his due process rights.

      The record reflects that Bonneau had fully served the custodial portion of the

sentences he is attacking at the time he filed his habeas petition, and that his

current incarceration arises from a new conviction and violations of supervised

release. Therefore, the district court could not grant him any effective relief and it

should have dismissed his petition for lack of a case or controversy. See Burnett v.

Lampert, 432 F.3d 996, 999-1000 (9th Cir. 2005); Nonnette v. Small, 316 F.3d

872, 875-76 (9th Cir. 2002). We vacate the district court’s judgment and remand

with instructions to dismiss for lack of jurisdiction.

      VACATED and REMANDED.




                                           2                                       11-35807